Title: 7th Fryday.
From: Adams, John
To: 


       Dined, about half a Mile out of Town at Mr. Lux’s, with Dr. Witherspoon, Mr. S. Adams, Mr. Lovell, Mr. Hall, Dr. Thornton, a Mr. Harrison, Dr. and Mr. George Lux, and two Ladies Mrs. Lux and her Sister. This Seat is named Chatworth, and an elegant one it is. Has a large Yard, inclosed with Stone in Lime, and before The Yard two fine Rows of large Cherry Trees, which lead out to the public Road. There is a fine Prospect about it. Mr. Lux and his Son are sensible Gentlemen. I had much Conversation with George about the new form of Government adopted in Maryland.
       George is the young Gentleman, by whom I sent Letters to my friends from Philadelphia, when the Army was at Cambridge, particularly to Coll. Warren, whom and whose Lady Lux so much admired.
       The whole Family profess great Zeal in the American Cause. Mr. Lux lives like a Prince.
      